        Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 1 of 10
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 7, 2021

BY ECF AND EMAIL
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Robert Hadden,
               20 Cr. 468 (RMB)

Dear Judge Berman:

       The Government respectfully submits this letter in opposition to the defense’s letter
motion, dated July 6, 2021, to preclude the Government from using in its case-in-chief at trial any
materials seized from the defendant’s home “that are not identified by the government as
responsive sufficiently prior to the August 2, 2021, pre-trial motions filing deadline.” (Dkt. 93 at
1). The defense’s motion effectively seeks to preemptively suppress evidence obtained pursuant
to court-authorized search warrants from approximately 33 electronic devices, as well as other
physical objects, without any legal basis.1

        As discussed in greater detail below, after seizing approximately 33 electronic devices (the
“Electronic Devices”) containing data (the “Data”) consisting of more than 3 million emails, text
messages, photographs, Internet history, deleted files, hidden files, and potentially encrypted files
and potential virtual systems (referred to collectively herein as the “Artifacts”), the Government
has worked diligently over the last ten months to conduct (i) a privilege screen to segregate items
that may be potentially protected by attorney-client privilege, spousal privilege, or doctor-patient
privilege, followed by (ii) a targeted privilege review of potentially privileged and potentially
spousal items, and (iii) a responsiveness review—all in the midst of significant technological
challenges, a complicated forensic review, and the COVID-19 pandemic. The length of the
Government’s search of the Electronic Devices has been wholly reasonable under the Fourth
Amendment and well-established law in this District given, among other things, the number of

1
  The defense’s preemptive suppression motion principally challenges the length of the
Government’s responsiveness review. Accordingly, the Government does not respond here to the
defense’s other assertions about the search warrants issued in this case or the items seized pursuant
to the search warrants (e.g., the claims that the warrants were “general warrants” or lacked probable
cause). The defense’s pretrial motions are due on August 2, 2021, and the Government plans to
respond to the defense’s other suppression arguments in its response, which is due on September
2, 2021.
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 2 of 10

                                                                                             Page 2


electronic devices, the quantity and nature of the Data, the privilege screen to segregate potentially
privileged material, the ongoing and targeted privilege review, the technical challenges posed by
the Data and document- and forensic-review platforms, and the potential existence of child
pornography on the Electronic Devices. See infra at 8-9 (citing cases).

        The Government has been in regular communication with the defense about its privilege
and responsiveness reviews, both through discovery letters and phone conversations. As the
defense has acknowledged in its motion—and in phone conversations with the Government—the
Data is substantial. (Dkt. 93 at 3-4). For example, although the Government believed that as of
on or about April 15, 2021, it would be able to produce responsive materials to the defendant by
the end of June 2021 (Dkt. 83 at 2), when we realized that this timeline was not feasible, we
communicated that to the defense and to the Court on or about June 11, 2021 (Dkt. 87 at 2). As
discussed below, moreover, the FBI has identified certain large files on at least one of the
Electronic Devices that may have had a now-deleted virtual drive or a virtual computer, both of
which are discussed in more detail below.

        On or about June 30 and July 6, 2021, the Government conferred with defense counsel and
explained that because of the potential virtual systems and encryption, the Government plans to
identify responsive materials for the defendant by early September 2021—four months before trial
is scheduled to commence on January 5, 2021. The parties discussed a supplemental motions
calendar with respect to the responsive material the Government plans to identify for the defense
by early September 2021. The calendar discussed by the parties was as follows: any defense
motions would be due on October 15, 2021, after defense counsel’s case will be argued before the
Supreme Court on October 6, 2021; the Government’s response would be due by November 5,
2021; and the defense’s reply would be due by November 12, 2021. A supplemental motions
calendar for the responsive materials will not alter the current schedule for other pretrial motions
or the trial date in this case, and will give the Government a fair opportunity to properly execute
the court-authorized search of the Electronic Devices for fruits, instrumentalities, and evidence of
the defendant’s crimes.

       Accordingly, for the reasons discussed in greater detail below, the Government respectfully
requests that the Court deny the defendant’s motion, and allow the defense to file supplemental
motions with respect to the responsive materials in early October 2021 after the Government has
produced such materials.

                                       RELEVANT FACTS

I.     The Defendant’s Arrest and the Search Warrants

        On or about September 8, 2020, the defendant was charged in Indictment 20 Cr. 468 (RMB)
with one count of enticing one minor patient-victim and five counts of enticing five adult patient-
victims, in connection with the defendant’s sexual abuse of the patient-victims as their
obstetrician-gynecologist (“OB/GYN”), and in violation of 18 U.S.C. § 2422(a). (Dkt. 1). That
same day, an arrest warrant for the defendant and a search warrant (the “September 2020 Search
Warrant”) to search the defendant’s residence in Englewood, New Jersey (the “Hadden
Residence”) were issued by the Honorable Barbara Moses, United States Magistrate Judge,
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 3 of 10

                                                                                           Page 3


Southern District of New York, and the Honorable Leda Dunn Wettre, United States Magistrate
Judge, District of New Jersey, respectively. (Dkt. 3 (arrest warrant); Ex. A (September 2020
Search Warrant)).2

       On or about September 9, 2020, the defendant was arrested in the vicinity of the Hadden
Residence. At or about this time, the Federal Bureau of Investigation (“FBI”) executed the
September 2020 Search Warrant. The September 2020 Search Warrant included the subject
offense of enticement. (Ex. A at 7). The September 2020 Search Warrant authorized the search
of the Hadden Residence and the seizure of instrumentalities, evidence, and fruits of the subject
offense of enticement, including the seizure of electronically stored information (“ESI”), such as
computers, storage medium, tablets, electronic devices, and cellphones. (Id. at 7-8).

        Prior to the defendant’s arrest, on or about August 21, 2020, the Honorable Stewart D.
Aaron, United States Magistrate Judge, Southern District of New York, issued a search warrant to
search an Apple iBook (the “Apple iBook”) that the FBI had obtained following a consent search
of the residence of the defendant’s deceased father in Glen Cove, New York (the “August 2020
Search Warrant”). (Ex. B (August 2020 Search Warrant)). The August 2020 Search Warrant
authorized the search of the MacBook for evidence of the subject offenses of enticing minors to
travel interstate for purposes of unlawful sexual activity and the receipt and distribution of child
pornography, among other offenses. (Id. at 19-21). As stated in the agent affidavit to the August
2020 Search Warrant, the defendant is believed to have used the Apple iBook. (Id. at 12).

II.    The Electronic Devices and Physical Property

        Pursuant to the August 2020 Search Warrant and the September 2020 Search Warrant, the
Government seized a total of 33 items believed to contain ESI (collectively referred to as the
“Electronic Devices”). The 33 Electronic Devices are listed below and include: three laptop
computers, four Apple iPhones, three tablets, one micro SD card, seven CD/DVDs (two of which
appear to contain data backups), 11 external drives (e.g., thumb drives), two cellphones, one VHS
tape, and one handheld recorder with storage capacity.


            Electronic
             Device                              Description
             Number
                1         Apple iPhone 6S-Silver (main phone)
                2         Apple iPhone (cracked screen)
                3         Dell Laptop
                4         San Disk 2GB Micro SD Card
                5         Handheld Recorder, 128MB Memory Stick (Walkman)
                6         Apple Silver-Black iPhone
                7         Apple Silver-White iPhone (Black Case)

2
 The Government respectfully submits Exhibits A and B under seal, pursuant to the Protective
Order in this case, because they contain victim and other sensitive information.
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 4 of 10

                                                                                           Page 4


                 8       Verizon Tablet
                 9       CD/DVD (Purple Fujifilm)
                10       CD/DVD (PIX 07_06)
                11       CD/DVD (Staples)
                12       CD/DVD (FBI-Marked “2”)
                13       CD/DVD (Blank Silver Sticky Note)
                14       CD/DVD (Back Up 10-9-10)
                15       CD/DVD (Back Up 9-10-10)
                16       Kingston 4GB
                17       Sony 8GB
                18       Lexar 32GB
                19       Apple Silver-Black 8GB iPod
                20       VHS Tape
                21       ASUS Nexus Tablet
                22       Cruzer 8GB Thumb Drive
                23       San Disk 512MB Compact Flash Drive
                24       San Disk 1GB Compact Flash Drive
                25       Canon FC-32MH Compact Flash Drive
                26       Cruzer 8GB Thumb Drive (2)
                27       Sony 2GB Thumb Drive
                28       San Disk 16GB Thumb Drive
                29       Dell Inspiron Laptop
                30       Red Verizon Flip Phone
                31       Black Motorola Phone
                32       iPad Pocket PC
                33       Apple iBook

       In addition to the Electronic Devices, the Government seized records, documents, and
physical objects pursuant to the September 2020 Search Warrant (the “Physical Objects”). The
Physical Objects include the defendant’s patient files, a book on child sex abuse with
accompanying notes, a composition notebook, and two electronics accessories (a Microsoft
Notebook Receiver and a GE Mouse Adapter).3




3
  The August 2020 Warrant and the September 2020 Warrant contained typographic errors with
respect to one of the subject offenses (i.e., the enticement statute was listed as 18 U.S.C. § 2242
rather than § 2422). As a result, on or about April 8, 2021, the Government obtained amended
search warrants, which were issued by Magistrate Judge Aaron. The amended search warrants,
together with the August 2020 Warrant and the September 2020 Warrant, are referenced herein as
the “Search Warrants.”
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 5 of 10

                                                                                           Page 5


III.   The Government’s Discovery Productions

        At the time of his arrest, the defendant was represented by retained counsel. (Dkt. 35 at 6-
7). On or about January 19, 2021, approximately four months after his arrest, the defendant was
appointed counsel. (Dkt. 55). Prior to the appointment of counsel, the defendant’s former counsel
declined to sign the proposed protective order. As a result, the Government produced non-
confidential materials to the defendant’s former counsel beginning in December 2020. Once
current counsel was appointed, the Protective Order was issued on or about February 4, 2021 (Dkt.
68), and the Government began producing discovery containing confidential materials subject to
the Protective Order.

         The FBI identified child pornography on the Apple iBook (Electronic Device-33). As a
result, the Government could not produce the Apple iBook to the defendant because producing
child pornography to the defendant would violate federal criminal law. Given the existence of
child pornography on the Apple iBook, the nature of the enticement offenses, which involve
certain minor victims, and federal statutes criminalizing the distribution of child pornography, the
FBI screened the Electronic Devices for child pornography before imaging them for discovery
purposes.

       On April 5, 2021, the Government produced to the defendant images of 26 of the Electronic
Devices. In addition, the Government could not create a forensic copy or image of the CD/DVD
(Purple Fujifilm) (Electronic Device-9), the Apple Silver-Black 8GB iPod (Electronic Device-19),
the VHS Tape (Electronic Device-20), the ASUS Nexus Tablet (Electronic Device-21), the Black
Motorola Phone (Electronic Device-31), or the iPad Pocket PC (Electronic Device-32), either
because the Electronic Device was blank or because the FBI’s forensic analysis software could not
image the Electronic Device.

       The Government has repeatedly informed the defense that they are free to inspect and
review the Physical Objects, the Apple iBook, and the Electronic Devices in person.

IV.    The Government’s Responsiveness Review of the Electronic Devices and the Physical
       Objects

       Since the seizure of the Electronic Devices approximately ten months ago, the Government
has worked diligently to complete its privilege review and responsiveness review of the over 3
million Artifacts. The Government has also regularly updated the defense with respect to its
responsiveness review, which did not begin until approximately four months ago, in or about
March 2021.4

       As discussed below, the privilege review, the COVID-19 pandemic, technological
challenges, and the volume and nature of the Artifacts on the Electronic Devices, have presented

4
 The defense claims that the Government has not yet identified “a single responsive document.”
(Dkt. 93 at 1). That is not true. The Government has identified materials responsive to the Search
Warrants. The Government plans to identify these materials for the defense in early September
2021.
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 6 of 10

                                                                                             Page 6


challenges to the Government’s review. For example, the data from the Electronic Devices (i.e.,
the Data) is not easily reviewed on a document-review platform like Relativity, which is the review
platform regularly used by the U.S. Attorney’s Office, because the Data does not simply contain
emails. Instead, the Data contains, among other things, images, hidden files, deleted files, Internet
search history, communications, text messages, and saved files (i.e., Artifacts). Likewise, a
forensic review is very different and much more time-consuming than a basic email or document
review, in part because a forensic review can, among other things, identify hidden files and deleted
files within the Data.

       A.      The Government’s Privilege Review of the Electronic Devices and the
               Subpoena Returns

        From approximately September 2020 to March 2021, a filter team consisting of AUSAs
from the U.S. Attorney’s Office and the FBI (the “Privilege Team”) conducted a privilege screen
to segregate Artifacts that may be potentially protected by attorney-client privilege, spousal
privilege, or doctor-patient privilege. Because the Data contains Artifacts beyond emails, all of
the Data could not be viewed in the document-review platform typically used by the U.S.
Attorney’s Office (i.e., Relativity). For example, deleted or hidden files that were identified during
the forensic review are not reviewable on Relativity. Data extracted from the Apple iPhones,
phones, and iPad, with the exception of emails, also could not be viewed on Relativity. In an effort
to expedite the review, the Government even tried to copy and upload the emails from the Data to
Relativity on at least two occasions, without success.

        The U.S. Attorney’s Office then turned to a forensic-review platform used by the FBI
called Axiom. When conducting the privilege screen in Axiom, however, the Privilege Team
learned that when keyword search terms are run in Axiom, the search results do not always keep
emails and attachments together. The FBI and the Privilege Team worked together to fix this
technical problem so that keyword searches could be run in Axiom for the privilege review.
Axiom, moreover, was only available to the Government on select FBI laptops. Neither Axiom
nor the Data could be uploaded on a “cloud” so that the Privilege Team could remotely access the
Data. Instead, the Data had to be reviewed in-person. The privilege review, moreover, was
conducted during the COVID-19 pandemic.

        The Privilege Team completed its identification and segregation of all potentially spousal
and potentially privileged non-email Artifacts from the Data in or about March 2021.
Approximately two months later, in or about May 2021, after resolving the technical issue
discussed above, the Privilege Team completed its identification and segregation of all potentially
spousal and potentially privileged email Artifacts from the Data.5 Approximately 26,000 Artifacts,
out of the over 3 million total Artifacts, have been segregated from the case team as potentially
privileged or potentially spousal. From May 2021 to present, the Privilege Team has used
responsiveness search terms and date ranges provided by the case team to identify a subset of

5
  During this time, the privilege review also involved the review of approximately 25,000 total
documents produced by third parties in response to grand jury subpoenas. This was a time-
intensive process, which added to the overall length of time the Privilege Team took to release
materials to the case team.
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 7 of 10

                                                                                             Page 7


potentially privileged and potentially spousal Artifacts for further privilege review, and the
Privilege Team has been conducting that further review.

       B.      The Forensic Analysis

       In total, the Electronic Devices contain more than 3 million Artifacts. In or about March
2021, the Government began its responsiveness review of the non-potentially privileged Artifacts.
Because of the number of Electronic Devices and Artifacts, electronic keyword searches of the
Data take time and are not instantaneous. In addition, the responsiveness review is being
conducted in-person and on forensic applications including Axiom and Griffeye that are not widely
available at the U.S. Attorney’s Office.

        In conducting its forensic analysis, the FBI has identified indicia of encryption, and of
virtual drives and virtual computers. In other words, the FBI has identified files that indicate that
the Electronic Devices may have contained a virtual drive or virtual system that was then
subsequently deleted. A virtual drive essentially operates like an additional hard drive. A user
can save and store Artifacts on a virtual drive. A user can also save a virtual drive on, for example,
a computer, such that the virtual drive is not immediately apparent or visible to other users who
access that computer. A virtual computer enables a user to access a different computer or hard
drive from the computer in front of the user. These virtual systems, however, take substantial time
and resources to analyze.

       C.      Hard-Copy Documents and Records

        On or about June 30, 2021, the defense asked the Government about the Physical Objects,
including the documents and records seized from the Hadden Residence, and whether any of the
evidence could be returned to the defendant. The Government promptly conducted due diligence
with respect to the defense’s questions. After reviewing the materials obtained from the Hadden
Residence, including the Electronic Devices, on or about July 6, 2021, the Government informed
the defense that six specific items could be returned to the defendant.

        On July 6, 2021, the Government told the defense that if the defense had specific Electronic
Devices or Physical Objects that it would like the Government to return, the Government was open
to receiving a list of items from the defense. Similarly, to the extent that the defense believes that
the Government has seized items belonging and used exclusively by the defendant’s wife, the
Government is open to receiving such information and reviewing the specified materials to see if
they can be returned to the defense.

        With respect to the documents and records seized from the Hadden Residence, the
Government has completed its privilege review of these materials, and plans to complete its
responsiveness review and identify responsive materials for the defense also by early September
2021, if not sooner. As noted above, the defense is free to inspect and review the Physical Objects,
the Apple iBook, and the Electronic Devices in person.
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 8 of 10

                                                                                              Page 8


                                           DISCUSSION

         The Court Should Deny The Defendant’s Preemptive Suppression Motion

        The defendant’s motion should be denied. As an initial matter, the defendant has identified
no authority for the proposition that a court may preemptively determine that a not-yet-completed
search was executed in an unreasonable manner. Nor would this be an appropriate case to do so,
as the searches here are being executed in a manner that is eminently reasonable and consistent
with numerous cases in this District in which motions to suppress have been rejected after searches
have been completed. Finally, the defendant’s claims about the timing of the Government’s
responsiveness review with respect to the motions deadline and trial date are meritless.

I.     Applicable Law

        “The touchstone of the Fourth Amendment is reasonableness.” United States v. Knights,
534 U.S. 112, 118 (2001). Although the Government’s execution of a valid search warrant is
subject to reasonableness review, “searches pursuant to a warrant will rarely require any deep
inquiry into reasonableness.” United States v. Ganias, 824 F.3d 199, 209 (2d Cir. 2016) (en banc)
(quoting United States v. Leon, 468 U.S. 897, 922 (1984)). There is “no established upper limit as
to when the government must review seized electronic data to determine whether evidence falls
within the scope of a warrant.” United States v. Wey, 256 F. Supp. 3d 355, 383 (S.D.N.Y. 2017)
(citation omitted). Put another way, “[t]here is no basis for a ‘one size fits all’ presumptive period”
for the time in which a review must take place because “[a] substantial amount of time can be
involved in the forensic imaging and review of information . . . due to the sheer size of the storage
capacity of media, difficulties created by encryption and booby traps, and the workload of the
computer labs.” Fed. R. Crim. P. 41 Advisory Committee’s Note (2009).

        In this District, the law is well-established: searches of electronic evidence, particularly
computers and cellphones, may continue for more than a year. See, e.g., United States v. Sosa,
379 F. Supp. 3d 217, 222 (S.D.N.Y. 2019) (search of two phones, which took 10 and 15 months
to complete, was reasonable, where the “searches were executed pursuant to valid warrants,
commenced shortly after execution, and completed nearly three months prior to defendant’s
scheduled trial). Courts in this District have upheld responsiveness reviews for electronic data as
reasonable when they have continued for well over one year. See, e.g., Sosa, 379 F. Supp. 3d at
222 (upholding searches that took 10 and 15 months); United States v. Estime, No. 19 Cr. 711
(NSR), 2020 WL 6075554, at *14 (S.D.N.Y. Oct. 14, 2020) (agreeing with Government that
retaining cellphone for “10-months, or more” before completing a search was reasonable, where
delay was “result of difficulties created by encryption”); United States v. Nejad (Sadr), 436 F.
Supp. 3d 707, 733 (S.D.N.Y. 2020) (responsiveness review reasonable, where it concluded
“roughly three years after issuance of the first search warrant in April 2014 and only one year after
issuance of the last warrant in 2016,” and where the returns “comprised over one million
documents in at least three different languages”); United States v. Mendlowitz, No. 17 Cr. 248
(VSB), 2019 WL 1017533, at *4, *11 (S.D.N.Y. Mar. 2, 2019) (upholding review process that
started in October 2015, two months after execution of the warrant, and ended April 2017, right
before return of the Indictment); United States v. Pinto-Thomaz, 352 F. Supp. 3d 287, 309
(S.D.N.Y. 2018) (holding that the “Government has not exceeded any constitutional or Rule 41
         Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 9 of 10

                                                                                             Page 9


deadline for concluding the search of the iPhone given the difficulties posed by encryption” where
the “Government has only possessed the iPhone in question for a matter of months at this point,
hardly a constitutionally significant period of time given the encryption difficulties,” and where
the “Government further represents that it continues to need the iPhone for its preparation for trial
and continues to seek to de-encrypt the iPhone as it accesses new technology”).

II.    The Length of the Government’s Privilege and Responsiveness Reviews Have Been
       Plainly Reasonable Under the Fourth Amendment

        Here, the Government has been working diligently over the course of the past ten months
to complete a privilege screen to segregate potentially privileged material followed by a targeted
privilege review and a responsiveness review of the Data. Given the following factors, the length
of the Government’s responsiveness review has been entirely reasonable under the Fourth
Amendment: (i) the quantity of Electronic Devices (i.e., 33 Electronic Devices); (ii) the volume
of Artifacts contained on the Electronic Devices (i.e., more than 3 million); (iii) the nature of the
Data and the forensic review (i.e., the analysis of potentially encrypted files, hidden files, deleted
files, and potential virtual systems); (iv) the privilege screen to segregate potentially privileged
and potentially spousal items; (v) the targeted privilege review, which is ongoing; (v) the technical
problems involved in reviewing the Data; (vi) the COVID-19 pandemic, which limited the number
of employees at the U.S. Attorney’s Office who could physically work in-person in the Office over
the past year; and (vi) the complicated nature of the forensic review.

        As discussed above, the Government plans to substantially complete its responsiveness
review and identify responsive materials for the defense by early September 2021. The
Government respectfully submits that approximately one year to review 33 Electronic Devices
containing more than 3 million Artifacts for potentially privileged Artifacts, potentially spousal
Artifacts, potential child pornography, and materials responsive to the Search Warrants—all
amidst technological problems with the document-review and forensic-review platforms, the
COVID-19 pandemic, requisite in-person review, and complex forensic analysis—is plainly
reasonable. Accordingly, there is no basis for the Court to preemptively determine that the ongoing
review is unreasonable, nor is there any basis in the Fourth Amendment or the relevant case law
of this Circuit for the Court to set a deadline by which such review must be completed.

III.   The Government’s Responsiveness Review Does Not Infringe on the Defendant’s
       Right to Due Process

        The defendant also argues that the length of the Government’s responsiveness review
“infringes on the defendant’s due process rights and compromises counsel’s ability to provide
effective assistance.” (Dkt. 93 at 4). That is simply not the case.

       First, the defendant has had images of 26 of the Electronic Devices since April 5, 2021,
and the ability to review the physical evidence in person since his arrest. Based on conversations
with the defense, the Government understands that Federal Defenders has Axiom, as well as other
forensic-review platforms. By January 5, 2022, the defense will thus have had approximately nine
months to review the images of the 26 Electronic Devices and approximately 15 months to review
the physical evidence, including the Electronic Devices, in person—without seven months
        Case 1:20-cr-00468-RMB Document 95 Filed 07/08/21 Page 10 of 10

                                                                                         Page 10


dedicated to a privilege review. Second, the defense will have the responsive materials
approximately four months before trial, which is more than enough time to prepare for trial. In
United States v. Salameh, 152 F.3d 88 (2d Cir. 1998), the defendant was charged in connection
with his participation in the plot to bomb the World Trade Center. Id. at 158. The Second Circuit
held that the defendant’s right to a fair trial was not violated where the defendant was appointed
counsel less than three months before trial commenced, and the trial lasted six months and involved
over 1000 exhibits and the testimony of more than 200 witnesses. Id. at 108, 158. Finally, the
Government consents to a supplemental motions calendar that will allow the defense sufficient
time to review the responsive materials and prepare motions limited to the responsive materials.
See Sosa, 379 F. Supp. at 222 (finding searches to be reasonable when they were completed nearly
three months prior to the defendant’s scheduled trial). Accordingly, the timing of the defendant’s
responsiveness review does not violate the defendant’s due process rights.

                                        CONCLUSION

        For the foregoing reasons, the Government respectfully requests that the Court deny the
defendant’s preemptive suppression motion, and allow the defense to file supplemental motions
with respect to the responsive materials in early October 2021 after the Government has produced
such materials.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         by:      /s/
                                               Jane Kim / Lara Pomerantz
                                               Assistant United States Attorneys
                                               (212) 637-2038 / 2343


cc:    Defense Counsel (By Email and ECF)
